         Case 1:20-cv-00189-JSR Document 120 Filed 11/19/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 CARNEGIE INSTITUTION OF WASHINGTON,
 M7D CORPORATION,
                                                        Civil Action No. 1:20-cv-00189-JSR
        Plaintiffs,

 v.

 PURE GROWN DIAMONDS, INC. and
 IIA TECHNOLOGIES PTE. LTD d/b/a
 IIA TECHNOLOGIES,

        Defendants.


 PURE GROWN DIAMONDS, INC.,

        Counterclaim-Plaintiff,

 v.


 CARNEGIE INSTITUTION OF WASHINGTON,
 M7D CORPORATION,

        Counterclaim-Defendants.




             STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE

       Plaintiffs / Counterclaim-Defendants Carnegie Institution of Washington and M7D

Corporation, Defendant / Counterclaim-Plaintiff Pure Grown Diamonds, Inc., and Defendant IIa

Technologies PTE Ltd., hereby stipulate that the case has been finally settled and jointly move

the Court pursuant to Fed. Rs. Civ. P. 41(a)(2) and (c) for an order dismissing all claims and

counterclaims in this action WITH PREJUDICE, with each party to bear its own costs, expenses,

and attorneys’ fees.
         Case 1:20-cv-00189-JSR Document 120 Filed 11/19/20 Page 2 of 2




Dated: November 19, 2020                         Respectfully submitted,

/s/ Matthew J. Moffa
Matthew J. Moffa
PERKINS COIE LLP
1155 Avenue of the Americas
22nd Floor
New York, NY 10036-2711                          William P. Deni, Jr.
Telephone: (212) 261-6857                        J. Brugh Lower
Fax: (212) 399-8057                              GIBBONS P.C.
e-mail: MMoffa@perkinscoie.com                   One Pennsylvania Plaza, 37th Floor
                                                 New York, New York 10119
Terrence J. Wikberg (admitted pro hac vice)      Tel: (212) 613-2000
Michael A. Chajon (admitted pro hac vice)        Fax: (212) 290-2018
PERKINS COIE LLP                                 wdeni@gibbonslaw.com
607 14th Street, NW                              jlower@gibbonslaw.com
Washington, DC 20005
Telephone (202) 434-1649                         Anand K. Sharma (pro hac vice)
Fax: (202) 654-9149                              Gerald F. Ivey (pro hac vice)
e-mail: TWikberg@perkinscoie.com                 Cecilia Sanabria (pro hac vice)
        MChajon@perkinscoie.com                  J. Preston Long (pro hac vice)
                                                 Karthik Kumar (pro hac vice)
Amy E. Simpson (admitted pro hac vice)           Amy Fulton (pro hac vice)
Kevin Patariu                                    FINNEGAN, HENDERSON,
PERKINS COIE LLP                                 FARABOW, GARRETT &
11452 El Camino Real, Suite 300                  DUNNER, LLP
San Diego, CA 92130-3334                         901 New York Avenue, NW
Telephone: (858) 720-5702                        Washington, DC 20001
Fax: (858) 720-5799                              Tel: (202) 408-4000
e-mail: ASimpson@perkinscoie.com                 Fax: (202) 408-4400
        KPatariu@perkinscoie.com
Michelle Umberger (admitted pro hac vice)        Attorneys for Defendants
PERKINS COIE LLP                                 Pure Grown Diamonds, Inc.
33 East Main Street, Suite 201                   and IIa Technologies Pte. Ltd.
Madison, WI 53703-3095
Telephone: (608) 663-7466
Fax: (608) 663-7499
e-mail: MUmberger@perkinscoie.com
Sarah Fowler (admitted pro hac vice)
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 943041212
Telephone: (650) 838-4489
e-mail: SFowler@perkinscoie.com

Counsel for Plaintiffs Carnegie Institution of
Washington and M7D Corporation
